DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 4/28/2022.
Claims 1-13, 18-20 are withdrawn and claim 15 is cancelled.
Specification
Applicant’s amendment to the specification to add “anti-surge valve” to paragraph 54 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-17, 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a method for start-up of a system for liquefying a feed gas” and then later recites “the feed gas stream at a pressure less than 1200 psia” and then “pressurizing the feed gas stream int eh primary cooling loop, forming a primary loop refrigerant” which is considered indefinite.  The claims are for using the primary cooling loop as a refrigerant and both recite the system is for liquefying the feed gas and the feed gas being in the primary cooling loop, but it is unclear how these two are related and how the system is configured because the claims do not positively recite how the feed gas is in the system in a way that makes it for both liquefying and part of the primary cooling as it is only mentioned as being for liquefying the stream and then “pressurizing the feed stream in the primary cooling loop”.  For the purpose of examination, this limitation is understood that part of the feed gas is fed into the primary cooling loop separate from the feed gas which is liquefied.
The term “at most 90% of a lowest design pressure” recited in regards to both the sub-cooling and primary cooling loop in claim 14 is a relative term which renders the claim indefinite. The term “design pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not establish what qualifies as the “design pressure” which is a relative term and as such it is not possible to ascertain the relative degree of what is required to be “at most 90% of a lowest design pressure”.  
The claims recite “pressurizing a sub-cooling refrigerant in the sub-cooling loop to at most 90% of as lowest design pressure of the sub-cooling loop and then “pressurizing in the primary cooling loop… to a pressure of at most 90% of a lowest design pressure of the primary cooling loop” which is considered indefinite.  Pressure is not consistent across a refrigerant loop and as such it is unclear if this means the entirety of the refrigerant is pressurized to the same pressure which is unclear how this could happen or if it means the maximum pressure in the loops after pressurizing is at most 90% of the lowest possible pressure.	Claim 14 recites “restricting or closing circulation through the sub-cooling loop thereafter” and then later “starting an establishing circulation in the sub-cooling loop” which is considered indefinite.  It is not clear in the claim language that “restricting or closing” means the circulation is stopped in order to allow it later to be started and as such the claim is indefinite.  For the purpose of examination, this limitation is understood such that “restricting or closing” is understood to be stopping circulation.
Claim 14 recites “pressurizing the feed stream in the primary cooling loop” and then later “starting an establishing circulation in the primary cooling loop”; however, in order to pressurize the feed stream circulation will already have to be started and established so it is unclear how there could be later starting and establishing circulation after the pressurizing. For the purpose of examination, it is understood that the loop is stopped after pressurization as it is with the sub-cooling loop.
The term “minimum” in claim 21 is a relative term which renders the claim indefinite. The term “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear form the claim limitation even in view of the specification what is required to meet the limitation of “minimum pressure” as no minimum pressure required for operation is established.
The term “gradually” used multiple times in claim 21 is a relative term which renders the claim indefinite. The term “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear from the claim limitation even in view of the specification what is required to meet the limitation of gradually as gradual is relative to the amount of change as well as the time over the change neither of which have been established.
The term “suction pressure targets” in claim 21, is a relative term which renders the claim indefinite. The term “suction pressure targets” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear even in view of the specification what is required to meet the term suction pressure targets.

The term “gradually” used multiple times in claim 22 is a relative term which renders the claim indefinite. The term “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear form the claim limitation even in view of the specification what is required to meet the limitation of gradually as gradual is relative to the amount of change as well as the time over the change neither of which have been established.

Claim 21 recites “the circulation rate of the primary loop refrigerant and the circulation rate of the sub-cooling loop refrigerant at a operating pressures and turndown rate conditions” is indefinite for the following reasons: 
- The phrase “a operating pressures” is grammatically incorrect and should read -- an operating pressure-- OR --operating pressures--. The mixture of singular and plural makes it unclear if the two refrigerant loops have the same operating pressure or different operating pressures. For examination purposes, the examiner _is interpreting “a operating pressures” to be multiple, but unspecified operating pressures.
- The claimed “operating pressure(s)” is/are not defined by the specification. The specification uses the phrase “design pressure’, which is also not defined. It is therefore unclear what pressure is claimed.
- The phrase “turndown rate conditions” is unclear and is not defined by the specification. The common meaning of “turndown rate’ or “turndown ratio” is a ratio between a maximum and minimum value in a system. A condition in which a system is operating at a maximum and minimum does not make sense. For examination purposes, the examiner is interpreting “turndown rate conditions” to be minimum operating conditions.

Claim 21 recites the limitation "the first heat exchanger zone" in line 6. There is insufficient antecedent basis for this limitation in the claim.


Claims 16-17 are rejected as being dependent upon a rejected claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
While claim 21 uses the nonce term “unit” as a generic placeholder with “sub-cooling loop compression unit” this is not considered to invoke 35 USC 112(f) as one having ordinary skill in the art would recognize that “compressor unit” and “compressor” are interchangeable terms and not a general system that compresses.

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 

Applicant argues (pages 11-12) that the terms “minimum speed”, “gradually” and “suction pressure targets” are not indefinite.  Specifically applicant argues that in regards to “minimum speed” this means a speed “to generate a sub-cooling loop compression unit suction pressure lower than, and a sub-cooling loop compression unit discharge pressure higher than a pressure of the sub-cooling loop” based on a recitation in the specification that these variables would be understood by one having ordinary skill in the art to be determinable based it being known that “footprints of capacity of LNG plants varies significantly” and scales from small to mega exist for plants and “the equipment at these very different capacities is necessarily different in operation, having processing restrictions”.  This is not persuasive.

This does not establish an ability for one having ordinary skill in the art to determine what applicant has considered a “minimum speed” required only that it’s known that minimum speed is variable which establishes that it is a relative term that applicant has not established with a standard for ascertaining with a required degree what is required to meet the limitation.

In regards to “gradually” applicant argues that “one of ordinary skill in the art would understand the meaning of ‘gradually,’ particularly to “permit the cooled sub-cooling refrigerant stream to be depressurized and chilled, thereby forming an expanded sub-cooling refrigerant stream” and to “increase the discharge pressure of the sub-cooling compression unit’” along with a recitation in the specification in regards to temperature change.  This is not persuasive.

This does not establish what is required for the limitation of gradually to be met with a standard for ascertaining with a required degree what is required to meet the limitation, only the reason gradually is established. For the term gradually to be understood a recitation of what change over time of the system and at what rate such change is made needs to be established.

In regards to “suction pressure target” applicant argues that it relates to “maintaining the pressures of ‘the sub-cooling loop compression unit during start up’” which one of ordinary skill in the art would recognize.  This is not persuasive.

This does not establish what is required for the limitation of gradually to be met with a standard for ascertaining with a required degree what is required to meet the limitation, only the reason suction pressure targets are established. For the term suction pressure targets to be understood an actual recitation of what targets are would be required.

In regards to all three recitations, applicant argues that they would be understood by one of ordinary skill in the art based on the desired LNG composition.  This is not persuasive.

This argument does not overcome the rejection as it does not provide any standard for one having ordinary skill in the art to determine the relative terms as it establishes that there is no standard, but a variable standard which cannot be applied without additional information.

Applicants remaining argument in regards to claim 21 and then amendment to “a operating pressures” is moot as applicant has not made such an amendment.

Applicant argues with regard to claim 22 that one having ordinary skill in the art would understand “gradually” to mean “to ramp up a gas rate and the circulation rates of the primary cooling loop and the sub-cooling loop to desired flow rates” and this would be understood based on “the particular desired LNG composition”.  This is not persuasive.
This does not establish what is required for the limitation of gradually to be met with a standard for ascertaining with a required degree what is required to meet the limitation, only that the flow rates are ramped up, but that does not provide any degree for said ramp. For the term gradually to be understood a recitation of what change over time of the system and at what rate such change is made needs to be established.

In regards to applicant’s arguments that the antecedent basis rejections are moot in view of the amendment, no amendment was made to overcome the rejection of “the first heat exchanger zone”.

Applicant’s remaining arguments are moot as an art rejection under 35 USC 103 is not presented.  While no art rejection is provided in view of the rejections above and applicant’s arguments, as best understood the closest prior art, that which was used in the previous rejection does not read on the claims at present; however, in view of the indefinitess no determination of allowability of said limitations can be established.  


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763